PER CURIAM.
Defendant Eyerly Aircraft Corporation appeals an interlocutory order at law denying its motions to dismiss on jurisdictional issues.1 Appellant asserts, inter alia, that it is not sufficiently engaged in a business venture in the State of Florida so as to be amenable to constructive service of process.2
We find no error. The record discloses such “minimum contacts” within the State as to subject appellant to the jurisdiction of the Florida Court. Steel Joist Institute, Inc. v. J. H. Mann, III, Inc., Fla.App.1965, 171 So.2d 625, Second District, opinion filed 22 January 1965, Cf. Woodring v. Crown Engineering Co., Fla.App.1962, 141 So.2d 816, 818 citing McGee v. International Life Ins. Co., 1957, 355 U.S. 220, 221, 78 S.Ct. 199, 2 L.Ed.2d 223; State ex rel. Guardian Credit Indem. Corp. v. Harrison, Fla.1954, 74 So.2d 371. Other arguments presented require no discussion.
Affirmed.
SHANNON, Acting C. J., and WHITE and ANDREWS, JJ., concur.

. Rule 4.2(a) Florida Appellate Rules, 31 F.S.A.


. Fla.Stat. §§ 47.16, 47.30, F.S.A.